  Case 5:20-cv-00233 Document 17 Filed on 04/18/21 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

JOSH LIMAS                                     §
                                               §     CIVIL ACTION NO. 5:20-cv-00233
Plaintiff                                      §
                                               §
VS.                                            §
                                               §
O’REILLY AUTO ENTERPRISES, LLC                 §
                                               §
Defendant                                      §

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                          PURSUANT TO FRCP 41(a)(1)

TO THE HONORABLE JUDGE OF SAID COURT:


       PLEASE BE ADVISED that the parties in this case, JOSH LIMAS Plaintiff and

O’REILLY AUTO ENTERPRISES, LLC Defendant have reached a resolution of

Plaintiff’s claims and pursuant to FRCP 41(a)(1)(A)(ii), requests dismissal of all claims

against Defendant in their entirety and with prejudice.


                                       STIPULATION

       It is stipulated by and between the parties hereto that this action be dismissed with

prejudice as to all parties and as to all causes of action with each party to bear their own

attorney’s fees and costs.

DATED:        April 17, 2021 FOR JOSH LIMAS, Plaintiff

                                       BY:       /S/ R. Bruce Tharpe________
                                       R. Bruce Tharpe
                                       PO Box 101
                                       Olmito, Texas 78575
                                       (956) 255-5111 - Office
                                       (866) 599-2596 - Fax
                                       Texas State Bar ID No. 19823800
 Case 5:20-cv-00233 Document 17 Filed on 04/18/21 in TXSD Page 2 of 2




                             Federal Bar ID 13098

DATED:    April 17, 2021 FOR O’REILLY AUTO ENTERPRISES, LLC, Defendant

                             BY: /s/ Roy A. Spezia________
                             Roy A. Spezia
                             GERMER BEAMAN & BROWN, PLLC
                             One Barton Skyway
                             1501 S. Mopac Expy, Suite A400
                             Austin, Texas 78746
                             (512) 472-0288 – Office
                             (512) 472-0721 - Fax
